Citation Nr: 1308389	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to March 1999. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The file was later transferred to the RO in Pittsburgh, Pennsylvania.   The Veteran filed a notice of disagreement in February 2007.  The Veteran was provided with a Statement of the Case (SOC) in April 2007 and a Supplemental Statement of the Case (SSOC) in March 2009.  The Veteran perfected his appeal in May 2007 with a VA Form 9.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in January 2010.  A transcript of this proceeding has been associated with the claims file.

This case was previously before the Board in April 2010, at which time it was remanded to the Appeals Management Center (AMC) for further development.  The AMC issued an SSOC on December 2011, in which it continued to deny the claim.  The case was again before the Board in March 2012, at which time it was remanded to the AMC for further development.  The AMC issued an SSOC on December 2012, in which it continued to deny the claim.  The case is once again before the Board.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA Medical Center treatment records dated from January 2008 to November 2012.


FINDING OF FACT

The record evidence is at least in equipoise as to whether the Veteran's low back disorder, variously diagnosed to include lumbar degenerative joint disease and lumbar degenerative disc disease with facet arthropathy, causing mild spinal canal stenosis, had its onset during the Veteran's period of service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a chronic low back disorder, variously diagnosed to include lumbar degenerative joint disease and lumbar degenerative disc disease with facet arthropathy, causing mild spinal canal stenosis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the claim for entitlement to service connection for a low back disorder, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2012). 

Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as arthritis and other organic disease of the nervous system, may be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1011, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Analysis

The Veteran contends that he is entitled to service connection for a low back disorder, variously diagnosed.  Specifically, the Veteran stated in his February 2007 notice of disagreement and January 2010 Board hearing, as well as in the subjective histories of VA examinations he has been administered, that he injured his back lifting heavy pots during kitchen duty in basic training.  The Veteran has further stated that he continued to have pain in his low back and numbness, pain, and tingling with occasional shooting pain down the left leg since service.  He stated that he was treated in service with water and pain relievers and that he has continued such treatment post-service with private physicians.  The Veteran reported no back injuries prior to or after military service.  He has stated that he totally changed his daily routine on account of his back condition and that he has pain, spasms, tightness, and stiffness.

The service treatment records show that the Veteran was seen on multiple occasions for complaints of back pain.  The report of the entrance examination into service contains no notations regarding back trouble or back pain.  A January 1996 service treatment record shows the Veteran was suffering from mid and lower back pain for three days that started after he was lifting his bags and lifting food; the diagnosis was of lower/mid back strain/spasm.  The Veteran received physical therapy.  A September 1996 entry shows the Veteran suffered from back pain after gripping a rail while walking and twisted his back.  An October 1996 entry shows the Veteran was again suffering from back pain and, although the examination results were normal, a questionable minor strain was noted.  In addition, a service department examiner noted that the Veteran had multiple instances of lower back pain in the last ten months and further indicated that if the Veteran continued to have lower back pain with any significant abnormality, he should have a fitness for duty evaluation and be discharged.  An undated Medical Evaluation Board report dealing with the Veteran's hearing loss (for which he was separated from service), indicates a history of recurrent low back pain.

VA outpatient treatment records show that the Veteran has been seen on several occasions for complaints of back pain; the diagnosis was of chronic low back pain.

Private treatment records show that the Veteran was seen by two different physicians for low back pain post-service.  In a June 2007 letter, Dr. L. P. indicated that the Veteran suffers from low back pain and intermittent radiculopathy due to degenerative joint disease, facet arthropathy at L4-5 and L5-S1, and degenerative disc disease at L4-5 and L5-S1.  Also, Dr. L. P. commented that the Veteran was seen during service for similar complaints, and that the Veteran was a patient of his prior to military service and never had any such complaints.  In a July 2011 magnetic resonance imaging (MRI) report, Dr. P. I. found that: (1) there was a mild disc bulge at L4-5 with bilateral facet joint arthropathy, causing mild spinal canal stenosis without neural foraminal narrowing; and (2) at L5-S1, there was a mild disc bulge with bilateral facet joint arthropathy and ligamentum flavum hypertrophy, causing mild spinal canal stenosis without neural foraminal narrowing.  According to Dr. P. I., the impression was of congenital stenosis of the spinal canal, degenerative changes of the bilateral facet joints at multiple levels, and mild spinal stenosis without neural foraminal narrowing at L4-5 and L5-S1.

Lay statements from the Veteran, his parents and fiancée discuss his low back pain and difficulties with daily activities post-service.  In particular, both statements recounted the Veteran's military history of injuring his back while working on kitchen duty in basic training.  His fiancée stated that she met him in 2002 and that he used to work as a strength and conditioning coach, but eventually was not able to perform exercise unless it was low impact.  She related that she has witnessed the Veteran's back and stomach spasms due to overuse, and that he tries to do low impact exercise and use medication to treat his back.  She reported that he has to avoid lifting certain things and cannot even hold their daughter.  She also stated that he has been trying to find work that does not require lifting.  Similar observations were also reported in the statement from the Veteran's parents, who noted that the Veteran's symptoms have continued since he left the Army.

The Veteran was administered a VA examination in November 2008.  The VA examiner who conducted the November 2008 examination and issued the February 2009 addendum opinion reported the Veteran's claims file was available and reviewed before the preparation of his report.  The VA examiner also noted that the Veteran brought plain films from May 2007 with him, but that there was no interpretation of them written, so they were not utilized.  The examiner indicated that the Veteran had episodic low back pain complaints in 1996 after low back strain.  The examiner noted that he has low back myofascial pain without any evidence of neuropathy or radiculopathy.  The VA examiner commented that, with the thirteen years that have passed since the Veteran's strain in the Army, he could not draw any evidence to this being related to his past lumbosacral strain.  The examiner opined that in this case it was not as least as likely as not that the Veteran's low back condition was related to his treatment for low back pain in service.  The examiner further stated that one of the Veteran's jobs following military service has been as a sports trainer, and that the Veteran remained active through exercise.  However, the examiner also stated that if the Veteran needed a further back examination or opinion, he felt he needed to be seen by a Board Certified orthopedist, neurologist or rehabilitation specialist. 

The Veteran was administered an additional VA examination in November 2011.  At this examination, the examiner noted the Veteran's history of back pain beginning in basic training on active duty.  The examiner also took into account the Veteran's diagnosis from Dr. L. P., as well as the lay statements from the Veteran's family, which the examiner stated were consistent with the history recounted by the Veteran.  The examiner diagnosed lumbar degenerative disc disease and degenerative arthropathy.  The examiner opined that this condition was less likely than not related to the Veteran's low back pain in service.  In support, the examiner provided that imaging performed for the Veteran's 2008 VA examination showed no degenerative changes and that the examination itself showed no evidence of radiculopathy.  The examiner further expressed that he had no evidence clinically or radiographically that a particular activity in service produced degenerative changes or neurologic symptoms.  Additionally, no muscle spasms were noted during the examination.

A neurological VA examination was conducted in April 2012.  At this examination, the examiner noted the Veteran's history of back pain beginning in basic training on active duty.  No neurological abnormalities or radiculopathy were noted.  The examiner opined that the Veteran's lumbar degenerative disc disease and degenerative arthropathy were less likely than not incurred in or caused by in service low back pain.  In support, the examiner provided a particular activity in service did not produce degenerative changes.  Further, the examiner stated that he had reviewed and based his opinion upon the findings in the Veteran's claims file, clinical history, neurological examination, and neurological imaging.  

An orthopedic VA examination was conducted in April 2012.  At this examination, the examiner noted the Veteran's history of back pain beginning in basic training on active duty.  The examiner diagnosed lumbar degenerative disc disease, lumbar degenerative joint disease, and congenital stenosis of the lumbar spine.  The examiner opined that the Veteran's condition was less likely than not related caused by or incurred in military service.  In support, the examiner provided that there was no indication in the claims file that the Veteran had a back problem upon discharge from military service in 1999, and that there are no records indicating a back condition until the Veteran's claim in 2006.  Further, the examiner stated that the Veteran's private imaging records from July 2011 showed that he had congenital stenosis and not post-traumatic stenosis.

The record evidence supports a finding of a current disability, because the Veteran's private treatment records, VA medical records, and VA examinations reveal that the Veteran has a presently existing chronic low back disorder, variously diagnosed to include degenerative joint disease at L4-L5, degenerative disc disease at L4-L5 and lumbar degenerative disc disease with degenerative arthropathy causing mild spinal canal stenosis.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; see also Shedden, 381 F.3d at 1167; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.  The record evidence also supports a finding of an in-service injury because the Veteran's service treatment records show that he complained of and received treatment for recurrent low back pain due to injury.  Id.  Thus, the remaining issue is whether there is evidence of a nexus between the Veteran's current low back disability and service.  Id.

The Board finds that the Veteran has provided competent and credible testimony that his symptoms of low back pain has continued since service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno, 6 Vet. App. at 469-70 (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran is competent to testify about the onset and continuation of his low back pain, as pain is an observable symptom within the realm of his personal knowledge.  Further, the Veteran is credible, as his statements regarding receiving treatment in service for recurrent low back pain have remained consistent and are corroborated by the treatment notes in his service treatment records and by the lay statements of his fiancée and parents.  Additionally, in the June 2007 statement, Dr. L.P. (the Veteran's treating physician prior to and after service) recounts that the Veteran had no back problems before service, observes that the Veteran now suffers from complaints similar to what he experienced in service, and associates the Veteran's recurrent symptoms of low back pain and complaints of intermittent radiculopathy with diagnoses of degenerative joint disease with facet arthropathy at L4-L5 and degenerative disc disease at L4-L5.  Moreover, these diagnoses were confirmed by a July 2011 MRI, which was interpreted as showing a mild disc bulge at the L4-5 level with bilateral facet joint arthropathy causing mild spinal canal stenosis (without neural femoral narrowing), and a mild disc bulge at the L5-S1 level with bilateral facet joint arthropathy and ligamentum flavum hypertrophy causing spinal canal stenosis (without neural femoral narrowing).

Similarly, when the Veteran was examined by VA in November 2011 and April 2012, the resulting diagnoses were of lumbar degenerative disc disease and degenerative arthropathy, lumbar degenerative joint disease, and congenital stenosis of the lumbar spine.

In assessing the evidence of record, the Board observes the negative medical nexus opinions provided by the VA examiners in November 2008, November 2011, and April 2012.  Notably, however, these opinions merely offer an equal juxtaposition in their findings, which are essentially in relative equipoise with the findings of the Veteran's private treating physician and the lay evidence.  It is well to observe that the June 2007 private medical statement from Dr. L.P. is based on a medical history offered by the Veteran, which is accurate and consistent with the service treatment records and corroborated by his family's lay observations of the same recurrent and continued symptomatology since the Veteran discharge from service.  These critical pieces of information from the Veteran's medical history (before, during and after service) do lend credence to Dr. L.P.'s apparent association of the Veteran's recurrent symptoms of low back pain (and complaints of intermittent radiculopathy) with the Veteran's presently existing low back disorder, variously diagnosed to include degenerative joint disease with facet arthropathy at L4-L5 and degenerative disc disease at L4-L5.

Accordingly, the Board further observes that the April 2012 VA (orthopedic) examiner expressed the opinion that the Veteran's condition of stenosis was congenital, and that there was no evidence of post-traumatic stenosis.  However, this opinion seems to have mischaracterized the findings of Dr. P. I. in his July 2011 MRI report, as the private physician rendered an impression of both congenital stenosis and stenosis caused by a mild disc bulge at L4-5 with bilateral facet joint arthropathy.  Although there was no discussion of post-traumatic stenosis in the July 2011 MRI report, it does not appear to be ruled out either as shown by the additional cause of this condition.  As such, the assertion that the Veteran's condition is congenital is also in relative equipoise with evidence from the Veteran's private physician, Dr. L.P., who stated that he had treated the Veteran before military service, and that the Veteran never had any back complaints prior to entering service.

After a full review of the totality of the medical and lay evidence of record, and resolving all reasonable doubt in favor of the Veteran, the record evidence is at least in equipoise as to whether the Veteran's low back disorder (variously diagnosed to include lumbar degenerative joint disease and lumbar degenerative disc disease with facet arthropathy, causing mild spinal canal stenosis, without neural femoral narrowing) had its onset during the Veteran's period of service.  Accordingly, the Board determines that service connection for a low back disorder is granted.  The appeal is granted.


ORDER

Entitlement to service connection for a chronic low back disorder, variously diagnosed to include lumbar degenerative joint disease and lumbar degenerative disc disease with facet arthropathy causing mild spinal canal stenosis, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


